This is an injunction suit, instituted in a district court of Dallas county, by appellee, Chas. O. Hodges, under the 1933 Moratorium Law (Vernon's Ann.Civ.St. art. 2218b), to restrain appellants, W. C. Diamond and O. F. Wencker, trustee, from selling under a power of sale in a deed of trust, certain described real estate in the city of Dallas, in which appellee owns the record title and appellant W. C. Diamond has a deed of trust lien to secure a valid debt. A temporary writ of injunction was granted, under the terms of such law, and an appeal from this order was prosecuted to this court. The law authorizing the writ of injunction, ended by its own terms May 1, 1934, and the injunction necessarily ceased to exist on that date. Since the statute is no longer operative, the cause is deemed moot, and for that reason the appeal is dismissed. The temporary injunction, entered by the district court, is necessarily dissolved. Plainview B.  L. Ass'n v. Lillian Robbins; Guardian Trust Co., Trustee, v. Mrs. Louise Turner et vir; J. E. Broussard et al. v. Beaumont Petroleum Syndicate et al.; Malachy Murphy v. E. O. Phillips et al., 72 S.W.2d 92, decided by the Supreme Court of this state, but not yet reported [in State Reports], and Investors' Syndicate et al. v. Edwin Thomas and wife, 72 S.W.2d 93, decided by this court.
  Appeal dismissed. *Page 109